DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58, 60-63 and 65-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “an electric field across at least a portion of said sample” recited on line 2 of claim 58. The limitation “an electric field across at least a portion of said sample” 
Claims 61-63 and 65-69 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 58.

Claims 58, 61-63, 65 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Alles et al. US 2006/0044641 A1 (hereinafter referred to as Alles) in view of Heinz et al. US 5,294,289 (hereinafter referred to as Heinz) in view of Stoica et al. US 2009/0212769 A1 (hereinafter referred to as Stoica).

Regarding claim 58, Alles teaches system for optically interrogating a surface (fig. 8a, elm. 800, par. [0072]), of a sample (fig. 8a, sample represented by “a wafer 800 has a Si substrate 805, a BOX layer 815 bonded on the Si substrate 805 to form the first Si/SiO.sub.2 interface 810, and a Si body 825 deposited on the BOX layer 815 to form a second Si/SiO.sub.2 interface 820”, par. [0072]), while inducing an electric field, across at least a portion of said sample (fig. 8a, bias electric field 816 is applied to the wafer, par. [0072]), said system comprising: a first optical source (fig. 8a, incident photon beam 250 includes a monochromatic, pulsed laser beam, par. [0048]), configured to emit probing radiation, said first optical source disposed to direct said probing radiation onto said surface of said sample (par. [0048]); an optical detector (a photomultiplier tube 290 (hereinafter "PMT") is employed to detect the SHG signals, which are measured with a photon counter, par. [0052]), configured to detect second harmonic generated light (fig. 2, induced SHG signals can be detected from the reflection beam 260 (or 260'), par. [0048]), from the sample; and processing electronics (photon counter, par. [0052]), wherein said system is configured to produce an electric field across at least a portion of said sample in addition to any electric field produced by said probing radiation (externally applied electric field across the BOX layer adds to the optically induced fields at the interfaces due to the charge redistribution, par. [0071]), (charge redistribution at the interface 810 between the Si substrate 805 and the BOX layer 815 due to the external field 816 and photo-induced interfacial electric field 814 are illustrated in FIGS. 8b-8d, par. [0073]).  
Alles does not teach processing electronics configured to determine a characteristic of the detected second harmonic generated light.
Heinz teaches processing electronics (fig. 3, “detection system comprises focusing optics 25 and 29, narrow band spectral filtering by monochromators 26 and 30 and “detection” of the resulting light by sensors 27 and 31, The signals from the sensors are processed by time-gated electronics 32 and 33 and comparator 34, which provides the final electrical output”, col. 10, lns, 22-33), configured to determine a characteristic (col. 14, lns. 11-18) of the detected second harmonic generated light (fig. 3, second-harmonic signal, 2ω, col. 10, lns. 55-58).

Alles and Heinz do not teach a magnetic source configured to apply a magnetic field to said sample to induce an electric field across at least a portion of said sample by induction in addition to any electric field produced by said probing radiation.

Stoica teaches a magnetic source (Appendix A fig. 1, magnet, par. [0110], [0150]) configured to apply a magnetic field to said sample (Appendix A fig. 1, sample, par. [0110]) to induce an electric field (electromagnetic radiation, par. [0050]) across at least a portion of said sample by induction in addition to any electric field produced by said probing radiation (ultrashort laser-induced excitations, electronic, par. [0066]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an external magnetic field to the target material during the steps of irradiating. This external field can be applied either parallel 

Regarding claim 61, Alles, Heinz and Stoica disclose the system of Claim 58,   
Stoica also teaches wherein said magnetic source comprises a permanent magnet (Appendix A fig. 1, magnet, par. [0110]).  

Regarding claim 62, Alles, Heinz and Stoica disclose the system of Claim 58,
Stoica also teaches wherein said magnetic source comprises an electro-magnet (electromagnet, par. [0110]) disposed in proximity to said sample (Appendix A fig. 1, sample, par. [0150]) to apply a magnetic field thereto.

Regarding claim 63, Alles, Heinz and Stoica disclose the system of Claim 58, 
Stoica also teaches wherein said electro-magnet is configured to apply a changing magnetic field to said sample (par. [0050]).

Regarding claim 65, Alles, Heinz and Stoica disclose the system of Claim 58, 
Alles also teaches wherein said probing radiation is synchronized with said electric field (par. [0071]-[0073]).  

Regarding claim 66, Alles, Heinz and Stoica disclose the system of Claim 58, 
Heinz also teaches wherein said processing electronics is configured for gating in synchronization with said electric field (the signals from the sensors are processed by time-gated electronics 32 and 33” col. 10, lns, 22-33). 

Regarding claim 67, Alles, Heinz and Stoica disclose the system of Claim 58, 
Alles also teaches wherein said electric field is varied (fig. 10, par. [0075]-[0073]).  

Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alles in view of Heinz in view of Stoica as applied to claim 58 above, and further in view of Hempstead US 2010/0177301 A1.

Regarding claim 68, Alles, Heinz and Stoica do not teach wherein said electric field is modulated.  
Hempstead teaches wherein said electric field is modulated (clm. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an electric field to the periodically poled domains at one or more output locations positioned on the waveguide layer of non-linear optical materials, as taught in Hempstead in modifying the apparatus of Alles, Heinz and Stoica. The motivation would be the intrinsic Bragg grating of the PPLN structure may be enhanced and controlled by the application of an electric field on the surface of the wafer. An electric field applied in the region of the poled domains such .

Claim 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alles in view of Heinz in view of Stoica as applied to claim 58 above, and further in view of Gato et al. US 2010/0186512 A1 (hereinafter referred to as Gato).

Regarding claim 69, Alles, Heinz and Stoica do not teach wherein said electric field is alternating.
Gato teaches wherein said electric field is alternating (par. [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide alternating electric field to orient the molecular axes of a thin film oscillator in the direction of the electric field, as taught in Gato in modifying the apparatus of Alles, Heinz and Stoica. The motivation would be the polarization of the thin film oscillator cause the emergence of piezoelectricity.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867